DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 90-141 and 144-145 in the reply filed on January 13, 2021 is acknowledged.

Status of Claims
Claims 90-145 are pending in the instant application. Claims 142-143 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 90-141 and 144-145 are under examination on the merits in the instant case.

Claim Objections
Claims 121-122 are objected to because of the following informalities:  
Claims 121-122 contain words that are interspersed and are not arranged consecutively. 	Claim 122 contains “b)”, “c)”, and “d)”, thereby missing “a)”. 
Claim 122 contains “d)”, which should precede the structure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 90-141 and 144-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 90-141 and 144-145 recite the limitation “said first and second strands”. There is insufficient antecedent basis for this limitation in the claims.
Claims 90-141 and 144-145 are drawn to an oligomer comprising two oligonucleotides and a single-stranded 5’-extension comprising a ligand-conjugated nucleic acid monomer. Claims 90-141 and 144-145 fail to particularly point out and distinctly claim the nucleotide sequence requirements for each of the two oligonucleotides and a single-stranded 5’-extension constituting the claimed oligomer. As such, one of ordinary skill in the art cannot ascertain the required structural limitations of the claimed oligomer.
Claim 108 recites “bicyclic furanose analog modification” as being a “backbone modification”. It is unclear how the sugar modification can be a backbone modification.
Claim 110 recites “a modified nucleic acid monomer that directs orientation of Dicer cleavage.” The claim fails to particularly point out and distinctly claim the specific “modified nucleic acid monomer” having the required function of directing orientation of Dicer cleavage. 
Claim 115 recites “maximal complementarity”. The term “maximal” is a relative term, thereby rendering the clear metes and bounds of the required complementarity unclear. 
Claim 116 recites “said second strand”. There is insufficient antecedent basis for this limitation in the claim.

Claims 117-132 and 141 contain symbols that appear to be downward curly brackets of different sizes. It is unclear what each of the brackets means. 
Claims 117-132 and 141 contain “S2” in “formula I”. The claims fail to particularly point out what “S2” represents. 
Claims 117-132 and 141 recite “each of b and c is 0-35, wherein one of b and c is 0.” It is unclear whether only one of b and c is required to be zero, or both can be zero as encompassed by the limitation that “each” reads on zero. 
Claim 120 recites that “a phosphate backbone” is selected from the recited species, none of which is a phosphate backbone. Hence, claim 120 recites structurally conflicting limitations. Claim 120 further recites “LNA” and “bicyclic furanose analog” that are sugar modifications as a “backbone”, thereby reciting structurally conflicting limitations. Claim 120 also recites SATE modified phosphate & BMEG modified phosphate. It is unclear whether the claimed modified phosphate should be the combination of SATE and BMEG. 
Claim 121 recites a structure containing “X” and “M”. The claim fails particularly point out and distinctly claim what each represents.
Claims 133-137 recite “The oligomer of claim 90, conjugated to a non-nucleic acid moiety.” It is unclear whether the aforementioned limitation refers to the “ligand-conjugated” limitation of claim 90 such that the “non-nucleic acid moiety” including the species recited in claims 134-137 is the claimed “ligand”, or whether the non-nucleic acid moiety is different and separate from the “ligand”. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 90-92, 94, 97, 102-108, 111, 115-117, 119-120, 126, 129, 133-134, 138, 140-141, and 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quay et al. (US 2008/0076701 A1).
It is noted that the structure of claims 117-132 and 141 is unclear as explained in the §112(b) rejection above. Hence, the oligomer of claim 117 will be interpreted as the oligomer of claim 90.
Quay teaches making a dsRNA of 27-29 base pairs functioning as a dicer substrate, wherein a 5’ overhang of “1 to 8 nucleotides” is present in the antisense strand complementary to a target RNA, wherein the 5’ end of the antisense strand is conjugated to a peptide that enhances intracellular delivery. See paragraphs 0008 and 0118.
Quay teaches that the dsRNA can also comprise a 3’ overhang of at least 2 nucleotides in any strand. See paragraphs 0120-0121.
-D-ribofuranosyl-3-nitropyroole, LNA, 2’-MOE, 2’-O-methyl, phosphorothioate linkages. See paragraphs 0076-0083.
Quay teaches that the dsRNA can be formulated as a pharmaceutical composition. See paragraph 0018.
Accordingly, claims 90-92, 94, 97, 102-108, 111, 115-117, 119-120, 126, 129, 133-134, 138, 140, and 144 are described by Quay et al. 

Claims 90, 92, 94, 97, 99-100, 102, 105-108, 110-111, 115-117, 119-120, 126-129, 133-135, 137-138, 140-141,  and 144-145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al. (US 2011/0059187 A1).
It is noted that the structure of claims 117-132 and 141 is unclear as explained in the §112(b) rejection above. Hence, the oligomer of claim 117 will be interpreted as the oligomer of claim 90.
Basu discloses a dsRNA-peptide conjugate comprising a duplex of 25 bps, wherein the antisense strand comprises a 2-nt 5’-overhang that is conjugated to a peptide. See the following copied from paragraph 0388 (at page 66), wherein “X” is RNA, “X” is 2’-O-methyl, and “P” is peptide. 
 
    PNG
    media_image1.png
    44
    372
    media_image1.png
    Greyscale

Basu teaches that the peptide can be conjugated to the 5’ end of the antisense strand via a cleavable linker or a carbon linker or the peptide can be conjugated without a linker. See paragraphs 0037-0042 and 0046. 
Basu teaches that a fluorescent dye can be conjugated to the peptide. See paragraphs 0057 and 0059.

Basu teaches that the dsRNA-peptide conjugate can be formulated as a pharmaceutical composition for reducing target expression, further comprising a pharmaceutically acceptable carrier. See paragraph 0089.
Basu teaches that the dsRNA-peptide conjugate can be formulated as a kit further comprising instructions for use. See paragraph 0091.
Accordingly, claims 90, 92, 94, 97, 99-100, 102, 105-108, 110-111, 115-117, 119-120, 126-129, 133-135, 137-138, 140-141,  and 144-145 are described by Basu et al. 

Claims 90-92, 94, 97, 101-111, 113-117, 119-120, 125-129, 133-138, 140-141, and 144-145 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2011/0003881 A1).
It is noted that the structure of claims 117-132 and 141 is unclear as explained in the §112(b) rejection above. Hence, the oligomer of claim 117 will be interpreted as the oligomer of claim 90.
Brown teaches making a “DsiRNA” comprising a 15-mer single-stranded DNA extension at the 5’ of a 2’-O-methyl modified second, guide strand that also comprises a single-stranded 2’-O-methyl modified overhang at the 3’ end, wherein the “DsiRNA” serves as a Dicer substrate. See the following structure copied from Figure 1B:

    PNG
    media_image2.png
    107
    880
    media_image2.png
    Greyscale


Brown teaches that the DsiRNA can comprise based modifications such as hypoxanthine. See paragraph 0061.
Brown teaches that the DsiRNA can be conjugated to the 5’ terminus the guide strand to a moiety such as a peptide, a dye, cholesterol to enhance cellular targeting activity or tracing of the DsiRNA. See paragraph 0239.
Brown teaches that the DsiRNA can be formulated as a pharmaceutical composition for reducing target expression, further comprising a pharmaceutically acceptable carrier. See paragraph 0011.
Brown teaches making a kit comprising the DsiRNA and instructions for use. 
Accordingly, claims 90-92, 94, 97, 101-111, 113-117, 119-120, 125-129, 133-138, 140-141, and 144-145 are described by Brown. 

Claims 90-92, 94, 97, 99-102, 105-109, 112-117, 119-120, 125-128, 133-138, 140, and 144 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokota et al. (US 2016/0145614 A1).
It is noted that the structure of claims 117-132 and 141 is unclear as explained in the §112(b) rejection above. Hence, the oligomer of claim 117 will be interpreted as the oligomer of claim 90.
Yokota discloses a double-stranded oligomer, wherein one strand comprises a 16-mer single-stranded 5’-extension sequence comprising 10 consecutive DNAs and 15 consecutive phosphorothioate linkages, wherein the oligomer also comprises LNA and 2’-O-methyl modifications. See the following structure disclosed in Figure 13 as copied below, wherein the 

    PNG
    media_image3.png
    211
    897
    media_image3.png
    Greyscale

Yokota teaches that the second strand (the upper strand in Figure 13) can be “12 to 25 bases”, and the first strand (the lower strand in Figure 13) can be up to 100 bases. See paragraph 0130.
Yokota teaches that the oligomer can comprise a functional moiety (e.g., detectable label) or targeting moiety such as a lipid (e.g., cholesterol), a sugar, a peptide, and a protein, wherein the targeting moiety is conjugated via a cleavable linker to “the 5’-terminal nucleotide of the first nucleic acid strand”, wherein the first strand is the lower strand in Figure 13. See paragraphs 0029, 0060-0063.
Yokota teaches that the double-stranded oligomer can be formulated as a pharmaceutical composition for inhibiting target expression further comprising a pharmaceutically acceptable carrier. See paragraphs 0047 and 0085.
Accordingly, claims 90-92, 94, 97, 99-102, 105-109, 112-117, 119-120, 125-128, 133-138, 140, and 144 are described by Yokota et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 90-134, 136, 138-141, and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2009/0208564 A1) in view of Tellers et al. (US 2015/0246133 A1, applicant’s citation), Colletti et al. (WO 2012/030683 A2, applicant’s citation), and Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, applicant’s citation). 
It is noted that the structure of claims 117-132 and 141 is unclear as explained in the §112(b) rejection above. Hence, the oligomer of claim 117 will be interpreted as the oligomer of claim 90.
Li discloses an RNA duplex, wherein one strand comprises a single-stranded 5’ overhang sequence and a single-stranded 3’ overhang sequence. See the following copied from Figure 1A:

    PNG
    media_image4.png
    251
    721
    media_image4.png
    Greyscale

-catenin, wherein one strand comprises a single-stranded 3-mer 5’ overhang and a single-stranded 5-mer 3’ overhang. See the following copied from Table 2:

    PNG
    media_image5.png
    47
    631
    media_image5.png
    Greyscale

Li teaches that the short 15-bp duplex is not a substrate for Dicer. See Figure 15f. 
Li also discloses an RNA duplex, wherein one strand comprises a single-stranded 5’ overhang sequence. See the following copied from Figure 2A:

    PNG
    media_image6.png
    154
    702
    media_image6.png
    Greyscale

Li exemplifies a 15-bp RNA duplex targeted to -catenin having the above structure. See the following copied from Table 3:

    PNG
    media_image7.png
    36
    545
    media_image7.png
    Greyscale

Li teaches that the 5’-overhang sequence can be 1-10 nucleotides and the “5’-overhang consists of deoxynucleotides.”  See paragraphs 0032 and 0248.
Li teaches that the double-stranded region can be 27 base pairs. See paragraph 0036. 
Li teaches that the RNA duplex can be conjugated to a delivery ligand such as cholesterol and a peptide. See paragraphs 0050, 0249, 0253-0254.
Li teaches that the RNA duplex can comprise modified nucleotides such as 2’-O-methyl and modified backbone such as phosphorothioate linkage. See paragraphs 0054-0056 and 0239-0241.
Li teaches that the RNA duplex can be formulated as a pharmaceutical composition with a pharmaceutically acceptable carrier. See paragraphs 0257 and 0262. 

Tellers teaches conjugating up to eight, more specifically up to four, targeting ligands such as tetraGalNAc ligands, peptides, and cholesterol moieties at “different 2’-positions of the ribose rings and/or at different terminal 3’ and/or 5’-positions of the oligonucleotide or siRNA” via linkers or optionally via linkers, wherein the targeting ligands “can provide effective delivery efficiency, cell uptake”. See paragraphs 0002, 0007-0010, 0015-0018, 0023, and 0169.
Tellers exemplifies use of a PEG9-azide linker to conjugate a peptide, wherein the linker satisfies the structure of “c)” claimed in the instant case as shown below that is copied from Figure 13F-2:

    PNG
    media_image8.png
    212
    350
    media_image8.png
    Greyscale

Tellers demonstrates that the above linker is used to conjugate a peptide as shown in Figure 14A-2 as shown below:

    PNG
    media_image9.png
    233
    613
    media_image9.png
    Greyscale

Colletti exemplifies conjugation of a peptide via PEG9-azide linker to the 2’-position of a ribose ring of an oligonucleotide at page 38 as below:

    PNG
    media_image10.png
    192
    1020
    media_image10.png
    Greyscale

Colletti teaches that multiple (e.g., four) ligands can be conjugated to the 2’-position of multiple ribose rings that are spaced. See the following copied from page 45:

    PNG
    media_image11.png
    282
    906
    media_image11.png
    Greyscale

Yamada teaches that three consecutive nucleotides can be conjugated to GalNAc as shown in Scheme 5 as copied below, wherein the conjugation is at the 2’ position of the sugar. :

    PNG
    media_image12.png
    422
    574
    media_image12.png
    Greyscale



In view of the foregoing, claims 90-134, 136, 138-141, and 144-145 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 90-141 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending U.S. Patent No. 8,927,705 B2 in view of Journal of Organic Chemistry, 2011, 76:1198-1211, applicant’s citation), and Brown (US 2011/0003881 A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the oligomer structure of the instant claims are an obvious variation of the dsNA structure of the ‘705 patent claims drawn to a dsNA comprising an extended sequence of 10-15 nucleotides at the 5’ terminus. It would have been obvious to conjugate one or more art-recognized ligands/dyes to the extended sequence at the 5’ terminus via art-recognized methodologies in order to enhance delivery and detect dsNA delivery in view of the teachings of Tellers, Colletti, Yamada, and Brown. 

Claims 90-141 and 144-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47, 51, and 53-63 of copending U.S. Patent No. 10,837,013 B2 in view of Tellers et al. (US 2015/0246133 A1, applicant’s citation), Colletti et al. (WO 2012/030683 A2, applicant’s citation), and Yamada et al. (Journal of Organic Chemistry, 2011, 76:1198-1211, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the oligomer structure of the instant claims are an obvious variation of the dsNA structure of the ‘013 patent claims drawn to a dsNA comprising an extended single-stranded, unpaired sequence of 10-30 nucleotides at the 5’ terminus, which is “conjugated to a non-nucleic acid moiety”, which is “a peptide or an organic compound.” It would have been obvious to conjugate one or more art-recognized ligands/dyes to the extended sequence at the 5’ terminus via art-recognized methodologies in order to enhance delivery of the dsNA of the ‘013 patent claims because improving oligonucleotide delivery via ligand conjugation was an art-recognized goal as evidenced by the cited art. 
Journal of Organic Chemistry, 2011, 76:1198-1211, applicant’s citation). 	
Although the claims at issue are not identical, they are not patentably distinct from each other because the oligomer structure of the instant claims are an obvious variation of the dsNA structure of the ‘849 patent claims drawn to a dsNA comprising an extended single-stranded, unpaired sequence of 10-30 nucleotides at the 5’ terminus, which is “conjugated to a non-nucleic acid moiety”, which is “a peptide or an organic compound.” It would have been obvious to conjugate one or more art-recognized ligands/dyes to the extended sequence at the 5’ terminus via art-recognized methodologies in order to enhance delivery of the dsNA of the ‘849 patent claims because improving oligonucleotide delivery via ligand conjugation was an art-recognized goal as evidenced by the cited art. 

Claims 90-141 and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-15, and 17-32 of copending Application No. 15/621,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the oligomer structure of the instant claims is anticipated by and overlap in scope with the dsNA structure of the ‘395 claims, wherein the ligand-conjugated tetraloop sequence of the dsNA structure can be extended from the 5’ end of the sense strand as the ‘395 claims do not specify the location of the tetraloop sequence.

Journal of Organic Chemistry, 2011, 76:1198-1211, applicant’s citation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the oligomer structure of the instant claims are an obvious variation of the dsNA structure of the ‘945 claims drawn to a dsNA that is “conjugated to a non-nucleic acid moiety” (see claim 98), wherein one strand comprises “a 1-30 nucleotide single stranded 5’ overhang” in one strand. It would have been obvious to conjugate one or more art-recognized ligands/dyes to the extended sequence at the 5’ terminus via art-recognized methodologies in order to enhance delivery of the dsNA of the ‘945 claims because improving oligonucleotide delivery via ligand conjugation was an art-recognized goal as evidenced by the cited art. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635